Citation Nr: 1231545	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-38 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1947 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2008, the Board denied the Veteran's claim of service connection for a low back disorder.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2009, the Court vacated the Board's August 2008 decision and remanded the matter for action in compliance with a joint motion for remand.  In May 2009, the Board remanded the Veteran's claim for further evidentiary development, to include a VA examination.  Following this examination, the Veteran's claim was again denied by the Board in June 2010.  However, the Court again remanded the Veteran's claim back to the Board following a joint motion for remand in March 2011.  The Board subsequently remanded the Veteran's claim for further evidentiary development in June 2011.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in June 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability did not manifest during, or as a result of, active military service.  



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in July 2003 and June 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While all of the required notice was not provided to the Veteran prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service treatment and personnel records.  However, these records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran did receive VA medical examinations in September 2009 and December 2011, and VA has obtained these records.  Copies of private medical records and private opinions have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO scheduled the Veteran for a new medical examination.  The RO later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a back disability.  Specifically, the Veteran alleges that he injured his back during military service and that his current back problems are related to this injury.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current back disability did not manifest during, or as a result of, active military service.  

As already noted, the Veteran's service treatment records are not available for review.  The record does contain the Veteran's DD-214, however, which reflects that the Veteran served in the Air Force from August 1947 to September 1951.  The first post-service evidence of record of a back disability is a September 1994 record noting "DDD" or degenerative disc disease.  This is approximately 43 years after the Veteran's separation from active duty.  The record also contains a private treatment record dated November 1995, noting a diagnosis of degenerative disc disease of the lumbar spine.  Neither of these records suggests that the Veteran injured his back in the 1940s or 1950s, and neither record suggests a history of back problems stretching more than four decades.  

In November 2000, the Veteran complained of low back pain which had existed chronically for "many years."  Unfortunately, more specific information was not provided.  X-rays were taken in November 2003, revealing moderate to advanced degenerative disc disease at L2-3 with scattered mild disc degenerative disease within the majority of the remainder of the lumbar spine.  This finding was confirmed in a January 2004 statement from a private physician with the initials R.S.F.  A magnetic resonance image (MRI) was also obtained in June 2004.  This revealed moderate to severe lumbar spondylosis most significantly at L3-4 where there was severe spinal canal narrowing.  There was also lateral recess narrowing bilaterally at both L2-3 and L4-5.  A July 2004 neurology evaluation confirmed the existence of active left S1 radiculopathy as well.  

Dr. F submitted an additional statement to VA dated November 2004.  According to Dr. F, it was his opinion that the Veteran's current pain was associated with injuries sustained in 1948.  Dr. F indicated that due to chronicity of pain, this would be the most likely source of his current malady.  Dr. F did not indicate what evidence he relied on in making this determination, nor did he discuss the nature or circumstances of the reported injury of 1948.  

Dr. F most recently submitted a medical statement to VA in July 2009.  Dr. F noted that the Veteran had been under his care since 1987, and that he experienced frequent bouts of low back pain at this time.  Dr. F also noted that the Veteran's history substantiated his injury of 1948, which the Veteran reported occurred when he was unloading a boxcar.  The Veteran endorsed low back pain since this time.  Dr. F opined that the Veteran's spinal stenosis most likely originated from a past injury, which Dr. F stated was most likely the reported injury of 1948.  

The Veteran was subsequently afforded a VA examination of the spine in September 2009.  The Veteran reported that he injured his back while in service when he was lifting a crate in 1948.  The Veteran stated that he did not remember seeing a doctor in service until the last year or so of service when his back pain worsened, but that he did on occasion see a medic for low back pain.  He also stated that after separation, he would get intermittent episodes of pain lasting up to 1 week, two to four times per year.  He did not see a doctor until his pain got worse in the late 1980s.  The examiner noted that the Veteran worked as a police officer from 1952 to 1963.  He subsequently worked in janitorial services until he retired in 1990 due to age or duration of work.  The examiner diagnosed the Veteran with degenerative disc disease and osteoarthritis of the lumbar spine.  The examiner opined that this condition was less likely as not caused by or a result of military service.  The examiner explained that there was nothing to suggest a chronic back condition as a result of service.  The examiner conceded that it was possible that the Veteran had a strain injury during service, but he was able to serve as a police officer from 1952 to 1963.  The Veteran reported to the examiner that he left this position not because of medical reasons, but because of monetary reasons.  The examiner also felt it was relevant that the Veteran admitted to not seeking treatment until the late 1980s.  In summary, the examiner stated that there was absolutely no evidence to connect the Veteran's current low back disability to military service, and as such, it was not possible to make a nexus between his present condition and his reported in-service injury.  

Due to the above examiner's assertion that there was absolutely nothing to suggest a relationship between a current disability and military service (despite the Veteran's lay statements and the opinions of Dr. F), the Veteran was scheduled for an additional examination in December 2011.  The Veteran reported that his low back pain began bothering him around 1948.  The Veteran described an incident in which he and other servicemen were unloading a boxcar filled with 500 pound bombs by hand.  He indicated that he hurt his back at this time but he did not know how.  Nonetheless, after three to four days, he was able to get around.  In fact, he was able to continue performing his original duties for three more years following this incident.  The Veteran reported many episodes of low back pain after active duty.  However, he stated that his current constant low back pain did not begin until about 10 years prior to the date of examination.  He denied any trauma or injury at this time.  The examiner noted that the Veteran was in commercial fishing at the time of his increased pain, and that he was drawing in nets of anywhere from 100 pounds to 1000 pounds depending on the size of the catch.  The Veteran reported that he would do this several times a day, and that sometimes it would irritate his back and he would have to stop for a few days.  Prior to working as a fisherman, the Veteran worked as a police offer until 1963 and then in a janitorial firm until approximately 1975.  He then worked in commercial fishing until 1994.  

The examiner confirmed a diagnosis of degenerative disc disease and opined that it was less likely as not that this condition manifested as a result of military service, to include the claimed injury of 1948.  The examiner explained that after the injury, the Veteran reported that he rested for three to four days and was then able to go back to his duties for the next three years.  The examiner noted that there was no specific trauma to the spine and that it was likely mechanical in nature.  The examiner explained that the Veteran would not likely have been able to continue to perform his duties if there was significant derangement of the lumbar spine.  Also, it would not be likely that he could have worked as a security officer or lift heavy commercial fishing nets several times per day following service if this were the case.  

The examiner also addressed the medical opinion of Dr. F.  The examiner noted that neither of Dr. F's letters of 1995 or 2000 suggested a relationship to military service, but inexplicably, his July 2009 letter specifically related his back condition to an injury of 1948.  The examiner felt that this suggested that Dr. F was asked to provide a letter in support of the Veteran's claim.  This letter, according to the examiner, failed to give any objective basis for this connection, and the value of a medical opinion depends on the presence or absence of scientific studies substantiating them.  The examiner explained that there is in fact no scientific medical research supporting a cause and effect relationship of mechanical back pain to osteoarthritis some 50 years later.  The examiner felt that the Veteran's current condition was more likely caused by aging and occupational stresses.  

Finally, the examiner noted that lay evidence of record referenced intermittent episodes of low back pain over the years.  However, the examiner explained that it was not uncommon for individuals to experience intermittent mechanical low back pain due to strenuous activities.  These episodes, however, are not necessarily related to one another and are not caused by structural spine abnormalities.  The examiner noted that there was no objective documentation of lumbar stenosis and radiculopathy prior to the late 1990s, and that this condition was the result of arthritic changes of the spine which were primarily an age related condition as opposed to posttraumatic arthritis which would have occurred in a short period of time following the trauma.  

In addition to the medical evidence of record, the Veteran has submitted a great deal of lay evidence in support of his claim.  In August 2003, the Veteran's wife submitted a statement indicating that she married the Veteran in 1950, and over the course of time she knew of his back problems.  There were times when he would be confined to bed for many days.  The record also contains a letter dated April 2006 from an acquaintance of unknown relationship.  According to this individual, whose initials were C.W.O., she had known the Veteran for some 34 years and had many times witnessed the Veteran bedridden and unable to move due to his back.  Another individual with the initials R.C.D. submitted a statement at this time, stating that at times the Veteran had problems with his back and that he believed it was injured while serving in the Air Force.  

The record also contains a statement dated May 2008.  According to the author, he was a friend of the Veteran, having known him for several years.  The author noted that the Veteran consistently and constantly suffered from back pain.  It was also noted that the Veteran reported suffering from problems with his back ever since military service.  

Finally, a number of statements were received by VA in April 2009.  According to a statement from the Veteran's son, he was 55 years old and remembered his father having trouble with his back for all of his life.  He also indicated that his mother told him and his siblings that the Veteran injured his back while lifting heavy equipment in the Air Force.  The Veteran's sister also submitted a statement at this time, indicating that prior to service, she worked in her parent's grocery store with the Veteran.  During service, however, the Veteran wrote home indicating that he injured his back.  She stated that he continued to report trouble with his back when he came home on leave and when he was discharged from service in 1951.  

Having considered all of the above evidence, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a low back disability.  Regrettably, the record contains no record of in-service disease, injury or treatment.  However, the first post-service evidence of a back disability is dated 1994.  This is approximately 43 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The absence of any medical evidence of a back disability for more than four decades tends to suggest that the Veteran has not suffered from chronic symptomatology since his separation from active duty.  

However, while there is a lack of medical evidence, the Veteran and his relatives and acquaintances have stated that the Veteran has suffered from intermittent back pain since an in-service injury.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  Despite the lay statements, however, the December 2011 VA examiner concluded that the Veteran's current disability was not related to his in-service injury.  The examiner considered the Veteran's description of in-service pain after lifting something off of a boxcar, his reports of intermittent back pain following separation from active duty, and statements of continuity from his various acquaintances.  The examiner explained that the type of pain described by the Veteran, with no specific trauma associated with it, was not likely to result in a chronic disability some 50 years later.  Also, the Veteran explained to the examiner that after a few days of rest he was able to return to his normal duties.  The Veteran then continued to perform his regular duties in service for three more years and worked in strenuous jobs such as fishing where nets of up to one half of a ton had to be raised into a boat after separation.  Finally, the examiner explained that it is not uncommon for someone working in strenuous positions such as this to experience occasional episodes of low back pain throughout their career.  In addition, the Veteran himself described his post-1948 back symptomatology as intermittent in an August 2003 statement and during his June 2008 hearing.  The Veteran also indicated during his September 2009 VA examination that following separation, he would get intermittent episodes of back pain, only occurring two to four times per year.  Therefore, without addressing the credibility of the statements regarding in-service injury and intermittent low back pain following separation from active duty, the preponderance of the evidence demonstrates that the Veteran's in-service injury did not result in his chronic disability diagnosed in the 1990s.  

The Board has also considered the opinions provided by Dr. F in support of the Veteran's claim.  However, these opinions are of limited probative value.  In November 2004, Dr. F simply stated that due to the chronicity of the Veteran's symptomatology, his current pain was associated with injuries sustained in 1948.  However, it appears that this conclusion was based entirely on the Veteran's statements, as he cited no medical evidence in support of this claim.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  It appears that this conclusion was based entirely on the Veteran's reported history.  The mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitation of a veteran or other claimant).  

In addition, Dr. F's opinion presupposes that the Veteran incurred no additional injury to his back between 1948 and 1987.  The record is lacking nearly four decades of medical evidence.  The Veteran has testified that during these four decades, he worked in occupations that required very heavy lifting.  He also has stated that he suffered from back pain when working as a commercial fisherman, and would sometimes have to stop working to recover from this pain.  Dr. F made no mention of the Veteran's occupational history and his report of pain on the job.  As such, it does not appear that all of the facts were considered by or provided to Dr. F.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds the December 2011 VA examiner's opinion, which included an extensive discussion of the Veteran's history, the evidence of record, and medical literature, to be more probative than the assertions of Dr. F.  

As a final matter, the Veteran's attorney submitted a lengthy argument in August 2012 discrediting the December 2011 VA examination.  Having considered the arguments offered, the Board does not find them to be persuasive.  Initially, the Veteran's attorney asserted that the VA examiner's rationale for discounting a July 2009 positive private opinion from Dr. F was inadequate.  As already noted, the examiner noted that Dr. F failed to mention an etiological relationship to military service in 1995 and 2000, and it was not until the Veteran specifically requested an opinion that Dr. F related his back disorder to military service.  The examiner also questioned the reliability of Dr. F's opinion because the Veteran had a long history with this physician, and a negative opinion by Dr. F could possibly damage this relationship.  The VA examiner also felt the opinion of Dr. F lacked full credibility because Dr. F did not have access to the Veteran's claims file.  

Initially, the Veteran's attorney is essentially arguing that each of the examiner's posited reasons for discounting the July 2009 opinion would be, in and of themselves, insufficient to discount the opinion.  The Board would agree with this assertion.  However, the December 2011 VA examiner did not discount the July 2009 opinion of Dr. F for just one of these reasons, but rather, based on a totality of the circumstances surrounding this opinion.  In light of all of the above considerations, the VA examiner felt that the July 2009 opinion was not reliable.  As discussed in the preceding paragraphs, the Board agrees with the VA examiner's assessment.  Dr. F did not have the benefit of reviewing the Veteran's service treatment records themselves.  The Board is not disputing that this reasoning, on its own, is insufficient for finding a medical opinion inadequate.  However, Dr. F also failed to provide any rationale or underlying clinical data in support of the opinion.  Therefore, the Board concludes that the December 2011 VA examiner provided sufficient rationale in support of the opinion that the July 2009 opinion is of questionable reliability.   

The Board also notes that the Veteran's representative argued that the 2011 VA examiner's concerns about a patient/doctor relationship would "result in a blanket disregard of all private medical opinions submitted to VA."  The Board does not agree with this argument.  As already discussed, the examiner did not discount this opinion solely for this reason.  Rather, the examiner considered the possible repercussions of a negative relationship between a long-term physician and his patient, and felt that this was at least a factor worth considering.  

The Veteran's representative also argued that the December 2011 VA examination is inadequate because it failed to address lay evidence of record indicating that the Veteran suffered from chronic back pain since service.  Again, the Board does not find this argument persuasive.  The second page of the examination report specifically notes that the Veteran reported low back pain since about 1948.  The examiner also explained in the rationale section that the Veteran recounted low back pain since 1948.  The examiner also noted that this history was demonstrated by "supporting personal letters."  The mere fact that each letter was not mentioned and described in detail does not suggest they were not reviewed by the examiner, as a VA examiner is not required to explicitly discuss every piece of evidence in the claims file.  The examiner then explained that the Veteran's post-injury occupation and activities suggested that his in-service injury was only mechanical in nature, and that there was no scientific medical research supporting a cause and effect relationship of mechanical back pain to osteoarthritis 50 years later.  The VA examiner did not discount the Veteran's report of chronic back pain through the years, but rather related his intermittent pain to aging and occupational stresses he encountered over time.  Therefore, the Board finds the December 2011 VA examination to be adequate for rating purposes.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.


ORDER

Service connection for a low back disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


